Citation Nr: 1002685	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  07-26 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial rating in excess of 10 
percent for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to July 
1985 and from January 1987 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  That decision 
denied entitlement to service connection for a sinus 
disorder, headaches, and a sleep disorder, but granted 
service connection for bilateral plantar fasciitis and 
assigned a noncompensable evaluation effective from March 
1, 2005.  The Veteran appealed that decision to BVA, and 
the case was referred to the Board for appellate review.  

During the pendency of the appeal, a rating decision dated 
in June 2007 increased the Veteran's disability evaluation 
for bilateral plantar fasciitis to 10 percent effective 
from March 1, 2005.  However, the Board notes that the 
Veteran has not been granted the maximum evaluation for 
that disability.  Applicable law mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and 
regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded. See AB v. Brown, 6 Vet. App. 35 
(1993).  Thus, the issue remains on appeal.  

A hearing was held on December 4, 2009, in Phoenix, 
Arizona, before the undersigned Veterans Law Judge (VLJ), 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.

The Board observes that additional evidence has been 
received, which was not previously considered by the RO.  
However, the Veteran submitted a waiver of the RO's initial 
consideration of the evidence in December 2009.  Therefore, 
the Board will consider this newly obtained evidence and 
proceed with a decision.

The issues of entitlement to service connection for a sinus 
disorder, a sleep disorder, and headaches will be addressed 
in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's bilateral fasciitis has not been shown to 
be severe with objective evidence of marked deformity, pain 
on manipulation and use accentuated, indication of swelling 
on use, and characteristic callosities.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral plantar fasciitis have not been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic 5299-5276 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and 
it must assist the claimant by making reasonable efforts to 
get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to 
the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will 
seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008). The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice 
provision requiring VA to request the veteran to provide 
any evidence in the veteran's possession that pertains to 
the claim. 38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated 
and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the 
types of medical and lay evidence that the Veteran may 
submit (or ask the VA to obtain) that are relevant to 
establishing her or his entitlement to increased 
compensation.  However, the notice required by section 
5103(a) need not be specific to the particular Veteran's 
circumstances; that is, VA need not notify a Veteran of 
alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect 
that the worsening of the disability has on the particular 
Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009).  The notice must be provided prior 
to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the 
initial evaluation assigned following the grant of service 
connection for bilateral plantar fasciitis.   In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve 
has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-
2003 (December 22, 2003).  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify has been satisfied 
with respect to the issue of entitlement to a higher 
initial evaluation for his bilateral plantar fasciitis.  

In addition, VA has fulfilled its duty to assist the 
Veteran.  That duty requires VA to make reasonable efforts 
to obtain relevant records that the Veteran adequately 
identifies and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the 
duty to assist is not a one-way street.  Olsen v. Principi, 
3 Vet. App. 480 (1992).  It is the Veteran's responsibility 
to present and support his claim.  38 U.S.C.A. § 5103 (West 
2002 and Supp. 2009).  

In this case, the Veteran's service treatment records as 
well as all identified and available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board 
in connection with his claim.  He has not identified any 
other outstanding medical records that are pertinent to his 
service-connected bilateral plantar fasciitis.

The Veteran was also provided the opportunity to testify at 
a hearing before the Board.  A transcript of that hearing 
has been associated with the claims folder.  In addition to 
rendering testimony, the Veteran also submitted evidence at 
that time.  

The Veteran was also afforded VA examinations in December 
2005 and October 2009 for his plantar fasciitis.  To that 
end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the Board finds that the VA 
examinations obtained in this case are adequate, as they 
are predicated on a review of the claims file and all 
pertinent evidence of record as well as on a physical 
examination, and fully address the rating criteria that are 
relevant to rating the disability in this case.  Indeed, 
the VA examination reports indicate that the examiners 
reviewed the Veteran's past medical history, including his 
service treatment records, interviewed and examined him, 
documented his current medical conditions, and rendered 
appropriate diagnoses and opinions consistent with the 
remainder of the evidence of record.  

There is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected bilateral plantar fasciitis since he was 
last examined. 38 C.F.R. § 3.327(a).  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate VA 
examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make 
a determination in this case.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with 
a SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claim. 

In summary, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal 
with respect to the issue of entitlement to a higher 
initial evaluation for bilateral plantar fasciitis.  He has 
not identified any outstanding evidence which could support 
his claim, and there is no evidence of any VA error in 
notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  For these reasons, 
the Board concludes that VA has fulfilled the duty to 
notify and assist the Veteran in this case.  Accordingly, 
the Board will proceed to the merits of the appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of 
or incident to military service.  The ratings are intended 
to compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is 
essential to trace the medical history of the veteran. 38 
C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may 
accurately reflect the elements of disability present. 38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating 
decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an [initial] rating on 
appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence obtained during 
the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's 
determination of the "present level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the 
entire time period the increased rating claim has been 
pending).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-
ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated innervation, or other pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a 
part that becomes painful on use must be regarded as 
seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 
C.F.R. § 4.59.

The Veteran is currently assigned a 10 percent disability 
evaluation effective from March 1, 2005, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5299-5276.  When an 
unlisted disease, injury, or residual is encountered, 
requiring analogy, the diagnostic code number will be 
"built-up" as follows.  The first two digits will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved.  The 
last two digits will be "99" for all unlisted conditions. 
38 C.F.R. §§ 4.20, 4.27 (2009).

Under Diagnostic Code 5276, a 10 percent disability 
evaluation is contemplated for moderate disability with the 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent disability evaluation is 
warranted for severe bilateral flatfoot with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
the Veteran is not entitled to a higher initial evaluation 
for bilateral plantar fasciitis.  The medical evidence of 
record does not show him to have a severe disability severe 
bilateral flatfoot with objective evidence of marked 
deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.

During treatment in service in December 2004, it was noted 
that the Veteran had been treated for a four to five year 
history of bilateral plantar fasciitis.  He had reportedly 
been treated with orthotics, cortisone injections, and 
night splints.  

In December 2005 and October 2009, the Veteran was examined 
by VA to determine the level of impairment due to his 
service-connected plantar fasciitis.  During the December 
2005 examination, it was noted that the Veteran had 
bilateral foot pain that was worse on the left.  The 
examiner observed that the Veteran wore orthotic devices 
and had required cortisone injections in his left foot on 
multiple occasions.  The Veteran did indicate that the 
orthotics were fairly effective.  A recent MRI had shown 
left Achilles tendonitis.  Since its onset in 1996, the 
course of the Veteran's plantar fasciitis had reportedly 
been stable.  It was noted that he was then receiving 
treatment, including medication, rest, and elevation.  The 
Veteran stated that his feet hurt in the morning and that 
the precipitating/alleviating factors were walking and 
moving in the morning.  He complained of flareups, weekly 
or more often but less than once a day.  He was reportedly 
unable to stand but had no limitations on walking.  The 
Veteran stated that his left plantar fasciitis was 
manifested primarily by tenderness on the plantar surface 
of the heel, whether he was walking, standing, or at rest.  
In addition to pain, he reported having fatigability and a 
lack of endurance, when standing or walking, as well as 
calluses over the medial insole.  There was no history of 
swelling, heat, redness, stiffness, spasm, incoordination, 
or deformity of his toes.

On examination in December 2005, the Veteran was wearing 
orthotic inserts in his shoes and demonstrated moderately 
painful motion and tenderness to palpation over the left 
plantar foot and heel.  There was no evidence of abnormal 
motion, crepitus, effusion, fatigability of the foot, 
instability, deformity, malunion or nonunion of the 
metatarsal joints, masses, muscle atrophy, redness, spasm, 
heat, weakness, incoordination, or other skin 
abnormalities.  A MRI from February 2005 had also 
reportedly shown left Achilles tendonitis.  

The December 2005 VA examiner stated that the Veteran's 
plantar fasciitis had a significant affect on his 
occupation, particularly with respect to weakness or 
fatigue and pain.  It mildly affected his activities of 
daily living, such as his ability to do chores, shop, 
exercise, drive, or participate in sports and recreation.  
Reportedly, his plantar fasciitis had no effect on the 
Veteran's ability to travel, feed, bathe, dress, or groom 
himself, or to attend to the wants of nature.  

During the October 2009 examination by a different VA 
examiner, the Veteran reported that since its onset, his 
plantar fasciitis had been intermittent with remissions.  
He reported having a partial response to treatment, 
including elevation, rest, the application of cold, 
medication, night splints, and stretching.  There was no 
history of hospitalization or surgery, foot trauma, or 
foot-related neoplasm.  The Veteran did report a history of 
bilateral foot pain in the heel and arch as well as 
stiffness in the Achilles tendon, particularly when 
standing or walking.  The examiner stated that there was no 
history of swelling, heat, redness, fatigability, weakness, 
lack of endurance, or flareups.  It was also noted that he 
was able to stand between fifteen and thirty minutes and 
was able to walk one to three miles.  He continued to use 
orthotic inserts in his shoes with good effect.  

On examination in October 2009, there was tenderness to 
palpation at the plantar heel and plantar fascia insertion 
bilaterally.  On the left foot, there was also tenderness 
to palpation at the Achilles tendon insertion as well as a 
painful lump at the plantar fascia.  The Veteran's gait was 
normal with no evidence of abnormal weight bearing, painful 
motion, swelling, instability, weakness, muscle atrophy, or 
abnormal weight bearing.  There was also no evidence of 
hammertoes, hallux valgus or rigidus, vascular foot 
abnormality, pes cavus, malunion or nonunion of the 
metatarsal bones, flat foot, or other foot deformity.  X-
rays of the feet revealed slight right hallux valgus 
deformity, a slight right calcaneal spur formation with an 
adjacent curvilinear soft tissue calcification.  In 
addition, there was a prominent left calcaneal spur 
formation.

The October 2009 VA examiner noted that the plantar 
fasciitis did not have any significant effects on the 
performance of his job as a project manager.  He had 
reportedly lost one week of time at work due to disability 
other than his plantar fasciitis.  The plantar fasciitis 
did cause severe impairment in his ability to participate 
in sports, a moderate level of impairment to his ability to 
exercise, and a mild level of impairment in his ability to 
participate in recreation.  His plantar fasciitis did not 
impair his ability to perform chores, shop, drive, travel, 
feed, bathe, dress, or groom himself, or to attend to the 
wants of nature.  

A review of the evidence discloses that the Veteran's 
bilateral plantar fasciitis has been manifested primarily 
by pain, tenderness to palpation in the heel and arch, and 
stiffness in the Achilles tendon, particularly when 
standing or walking.  The Board does observe that the 
December 2005 VA examination revealed calluses over the 
left medial insole.  However, there has been no indication 
that he has had any callosities on his right foot, and 
there still remains no evidence of a marked deformity or an 
indication of swelling on use.  The Veteran did testify at 
his December 2009 hearing that he had swelling, but the 
objective evidence of record does not document such 
symptomatology  Indeed, the December 2005 VA examiner 
indicated that the Veteran had denied having any swelling 
on his reported history, and there was no edema or effusion 
found upon examination.  The examiner also indicated that 
that there was no deformity or structural abnormality of 
the foot, nor was there any evidence of abnormal weight 
bearing.  In fact, his gait was normal.  Similarly, the 
October 2009 VA examiner noted that the Veteran did not 
identify swelling as a symptom of his disability, and a 
physical examination did not reveal any evidence of 
swelling in either foot.  There was also no abnormal weight 
bearing; skin or vascular abnormality; malunion or nonunion 
of the tarsal or metatarsal bones; or, muscle atrophy of 
the foot.  It was further observed that the Veteran's gait 
had a normal stride length and cadence, and there was no 
anantalgic gait noted.  
 
There is evidence of a painful lump at the left plantar 
fascia, which the October 2009 VA examiner diagnosed as a 
plantar fibroma of the left foot.  However, the evidence 
does not suggest that it is a marked deformity.  Indeed, 
the October 2009 VA examiner indicated that there was no 
effect on his daily activities or significant occupational 
effects as a result of his fibroma.  Moreover, there has 
been no objective evidence of abnormal motion, crepitus, 
effusion, swelling on use, fatigability of the foot, 
instability, malunion or nonunion of the metatarsal joints, 
muscle atrophy, impaired reflexes or sensation, 
discoloration, spasm, heat, weakness, incoordination, or 
other skin abnormalities.  His reflexes and sensation have 
also been generally normal.  As such, the Veteran has not 
been shown to have met the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5276.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, 
an increased evaluation for the Veteran's bilateral plantar 
fasciitis is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's 
symptoms are supported by pathology consistent with the 
assigned 20 percent rating, and no higher.  In this regard, 
the Board observes that the Veteran has complained of pain 
on numerous occasions.  However, the effect of the pain is 
contemplated in the currently assigned 10 percent 
disability evaluation under Diagnostic Codes 5299-5276. 
Indeed, Diagnostic Code 5276 specifically contemplates pain 
on manipulation, and the June 2007 rating decision 
discussed his daily pain and tenderness in its assignment 
of a 10 percent disability evaluation.  The Veteran's 
complaints do not, when viewed in conjunction with the 
medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.   In fact, despite 
the Veteran's complaints, the December 2005 VA examination 
did not find any weakness, fatigability, or incoordination, 
and the October 2009 VA examiner indicated that there was 
no evidence of painful motion or weakness.  It was also 
noted in October 2009 that the Veteran did not identify 
fatigability, weakness, or lack of endurance as a symptom 
on the medical history portion of the examination.  
Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for bilateral 
plantar fasciitis.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by 
the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In particular, the Board has considered the 
provisions of 38 C.F.R. § 3.321(b)(1).  In this case, 
however, there has been no showing that the Veteran's 
service-connected bilateral plantar fasciitis has caused 
marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the 
regular schedular standards utilized to evaluate the 
severity of his disability.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the Veteran's service-
connected disability under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); 
Thun v. Peake, 22 Vet. App. 111 (2008).

The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance. Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board, however, is still 
obligated to seek all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In this case, the Board notes that the RO did not grant 
compensation benefits on an extraschedular basis.

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary 
for Benefits or the Director of the VA Compensation and 
Pension Service might consider exceptional or unusual. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the Board does not find the Veteran's disability 
picture to be unusual or exceptional in nature as to 
warrant referral of his case to the Director or the Under 
Secretary for review for consideration of extraschedular 
evaluation under the provisions of 38 U.S.C.A. § 
3.321(b)(1).

In this case, the Veteran and his representative have not 
identified, and the Board has not found, any factors which 
may be considered to be exceptional or unusual with respect 
to the service-connected bilateral plantar fasciitis.  The 
record does not show marked interference with employment or 
required frequent hospitalizations for the treatment of 
that disability.  In fact, the Veteran denied having any 
history of foot-related hospitalization or surgery at both 
of his VA examinations.  

The December 2005 VA examiner did comment that the 
Veteran's left foot plantar fasciitis and Achilles 
tendonitis had significant occupational effects.  In 
particular, the impact was noted as being pain, weakness, 
and fatigue.  However, the October 2009 VA examiner 
observed that the Veteran was employed and commented that 
there were significant occupational effects.  In fact, the 
examiner noted that the Veteran was currently employed 
full-time and that he only missed one week of work during 
the previous twelve month period due to sinus surgery.  

There is also no indication that any other agency, such as 
the Social Security Administration-which is not limited in 
its review of matters concerning unemployability to 
consideration of only service-connected disabilities--has 
determined that the Veteran is currently unemployable.

Based on the foregoing, the Board concludes that while the 
Veteran undoubtedly has industrial impairment as a result 
of his service-connected bilateral plantar fasciitis, as 
evidenced by his 10 percent disability evaluation, the 
evidence does not show that the disorder alone precludes 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their 
residual conditions in civil occupations." 38 C.F.R. § 4.1 
(2009).  Based on a review of the evidence of record, the 
Board is of the opinion that the disability evaluation 
assigned to the Veteran's bilateral plantar fasciitis under 
the VA Schedule for Rating Disabilities accurately reflects 
the Veteran's overall impairment to his earning capacity 
due to that service connected disability.  Therefore, an 
extraschedular evaluation for the Veteran's service-
connected bilateral plantar fasciitis is not warranted.


ORDER

An initial evaluation in excess of 10 percent for bilateral 
plantar fasciitis is denied.


REMAND

Reason for Remand:  To afford the Veteran a VA examination.

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist 
a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In this case, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claims for 
service connection for a sinus disorder, a sleep disorder, 
and headaches.  In part, he contends that such disorders 
are the result of exposure to chemical, biological, or 
nuclear materials in service.  

The Veteran's service treatment records do show that he 
complained of ear, nose, or throat trouble as well as 
difficulty breathing.  For example, in November 1984, he 
was treated for sinus congestion, and in April 2001, he 
reported sinus problems that were manifested by pain or 
pressure on the left side of his face, nasal discharge, and 
a post-nasal drip.  Following the treatment in April 2001, 
the physician's impression was a localized/superficial 
infection of the left nares.  He also questioned the 
possibility of a seasonal allergic reaction, as he doubted 
that the Veteran had sinusitis.  However, during his 
November 2004 service retirement examination, the Veteran 
continued to complain of ear, nose, or throat trouble and 
breathing difficulty, and in November 2009, following the 
Veteran's retirement from service, a CT scan performed at 
military medical facility confirmed the presence of 
sinusitis.  

The Veteran also complained of sleep impairment at the time 
of his retirement examination, and a June 2005 VA general 
medical examiner noted that the Veteran had difficulty 
sleeping.  The examiner also noted that the Veteran had 
undergone a sleep study, but that the report had not been 
associated with the claims folder.  Private medical records 
do show that the Veteran was treated and examined for a 
sleep disorder from March 2005 to March 2006 and was 
variously assessed as having a periodic limb movement 
disorder during sleep as well as insomnia with difficulty 
falling asleep.  

In addition, the Veteran reported having headaches during 
service in July 1987 in conjunction with a head injury.  
Thereafter, the history of that injury was noted on several 
occasions in service.  In April 2001, the Veteran 
complained of sinus pressure headaches, and on his October 
2004 post-deployment questionnaire, he reported that during 
his deployment to Southwest Asia earlier that year he had 
experienced headaches.  In July 2005, following a VA 
neurologic examination, the examiner concluded that the 
Veteran most likely had muscle contraction headaches, which 
responded to analgesic medication with a fair degree of 
success.  However, the examiner did not express an opinion 
as to whether the Veteran's headaches constituted a 
chronic, identifiable headache disorder or if they were 
etiologically related to service.

Based on the foregoing, it appears that the Veteran had 
symptomatology in service pertaining to sinus problems, 
sleep impairment, and headaches.  The Veteran also appears 
to have current symptomatology.  However, the evidence of 
record does not include a medical opinion based on a review 
of the claims file identifying all current diagnoses and 
addressing whether such disorders are causally or 
etiologically related to his symptomatology in service.

In addition, the Veteran has submitted a record from the 
United Nations Special Commission (UNSCOM) indicating that 
he took part in the inspections of numerous sites during 
his tour with the Baghdad Monitoring and Verification 
Centre (BMVC).  It was noted that he may have come in 
contact with chemical, biological, and nuclear hazards 
during those inspections.  A list of the possible agents 
was also provided.  Nevertheless, there is no medical 
opinion of record discussing whether the Veteran may have a 
current sinus disorder, sleep disorder, or headaches due to 
such possible exposure.  

Based on the foregoing, the Board finds a VA examination 
and medical opinion are necessary for the purpose of 
determining the nature and etiology of any sinus disorder, 
sleep disorder, and headaches that may be present.  It 
should be noted that the Veteran testified at his December 
2009 hearing that he had previously had difficulty in 
scheduling VA examinations.  In particular, he stated that 
he had not received the letters notifying him of his 
appointments.  The Board does observe that the letters 
notifying him of his VA examinations in 2005 had not used 
his proper zip code.  As a result, the Veteran's current 
mailing address was confirmed during the hearing and can be 
found in the transcript of that testimony.  

In addition, the Board notes that the Veteran testified 
during his December 2009 hearing that he had some future 
appointments scheduled, including a CT scan of his sinuses 
later that month   As this case is already being remanded 
for further development, the RO should take this 
opportunity to obtain and associate with the claims file 
any and all treatment records pertaining to the Veteran's 
claimed disorders.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is 
REMANDED to for the following action:

1.  The RO should request that the 
Veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his sinuses, sleep impairment, 
and headaches.  After acquiring this 
information and obtaining any 
necessary authorization, the RO 
should obtain and associate these 
records with the claims file.  A 
specific request should be for 
treatment records dated from December 
2009 to the present.  

2.  The Veteran should be afforded a 
VA examination to determine the 
nature and etiology of any sinus 
disorder, sleep disorder, and 
headaches that may be present.  He 
should be notified of the scheduled 
examination at his current mailing 
address, which is noted in the 
December 2009 hearing transcript.  

Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records, post-
service medical records, the letter 
from the United Nations Special 
Commission (UNSCOM), and his own 
statements and assertions.  

The examiner should identify all 
current sinus, sleep, and headache 
disorders.  For each disorder 
identified, the examiner should state 
whether it is at least as likely as 
not that the current disorder is 
causally or etiologically related to 
the Veteran's military service, 
including his symptomatology in 
service and his possible exposure to 
chemical, biological, or nuclear 
materials in service (as documented 
in the UNSCOM letter).  

If the veteran has symptomatology 
that is not attributable to a known 
clinical diagnosis, the examiner 
should opine whether it is at least 
as likely as not that such symptoms 
are due to an undiagnosed illness 
resulting from service in Southwest 
Asia during the Gulf War.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2009), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  After completing these actions, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs. 

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.  The SSOC should set 
forth all applicable laws and 
regulations pertaining to each issue, 
including the 38 C.F.R. § 3.317.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and/or argument on the matter 
or matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action 
is required of the appellant until he is notified.

The Veteran is further advised that it is his 
responsibility to report for the examinations and to 
cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim. 38 
C.F.R. § 3.655 (2009).   In the event that the Veteran does 
not report for a scheduled examination, documentation 
should be associated with the claims folder to show that 
the notice scheduling the examinations was sent to his last 
known address.  It should also be noted whether any notice 
that was sent was returned as undeliverable.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


